DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-22, 25-26, 29-30, 33-34, 37-40, 42-50 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-26, 29-30, 33-34, 37-40, 42-50 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US# 10,826,588 hereinafter referred to as Chun) in view of Hedayat et al. (US# 2016/0165607 hereinafter referred to as Hedayat).

	RE Claim 21, Chun discloses a method, performed by an access point (AP) (See Chun FIG 1), the method comprising:
	Transmitting, in a wireless local area network (WLAN) (See Chun FIG 1), a null data packet announcement (NDPA) (See Chun column 2, lines 50-54 – NDPA), the NDPA comprising an STA information field (See Chun column 20, 42-43 – STA information field), the STA information field comprising:
	an AID subfield configured to include least one STA identifier (ID) identifying one or more STAs (See Chun column 20, lines 23-25; column 22 – Table 4 – AID field identifying STA), 
	a subcarrier grouping, Ng (See Chun column 24 – Table 5 – subcarrier group Ng), and
	at least one resource unit (RU) index for each STA of the one or more STAs that indicates a group of RUs associated with channel state feedback (See Chun Claim 1 – specifying a specific start index and end index of a bandwidth portion that STA is requested feedback for), wherein the group of RUs for each STA of the one or more STAs is less than a 20 megahertz (MHz) channel (See Chun column 3, 29-30, Claim 1 – requested portion of bandwidth is partial bandwidth of 26 tone/20MHz channel);
	Transmitting a null data packet (NDP) for measurement of channel quality (See Chun column 2, lines 55-58 – NDP used for generating channel state information);
	Receiving a first feedback response having an indication of the channel quality associated with the bandwidth portion (See Chun column 2, lines 58-62 – receiving feedback including channel state information);
	Transmitting a feedback request for a specific range of resource units of a bandwidth portion (See Chun Claim 1 – specifying a specific start index and end index of a bandwidth portion that STA is requested feedback for);
	Receiving a second feedback response including a compressed beamforming report (See Chun FIG 7; column 3, lines 21-25 – compressed feedback for requested range of resource units).
	Chun does not specifically disclose 
	Receiving the first feedback response including per-RU feedback for the group of RUs;
	transmitting a feedback request for a compressed beamforming wherein the compressed beamforming report is associated with a best range of RUs of the group of RUs for which the first feedback response was transmitted. 
	However, Hedayat teaches of 
	receiving the first feedback response including per-RU feedback for the group of RUs (See Hedayat [0119]-[0128] – receiving feedback per RU of a group of RUs);
	transmitting a feedback request for a compressed beamforming wherein the compressed beamforming report is associated with a best range of RUs of the group of RUs for which the first feedback response was transmitted (See Hedayat [0119]-[0128] – transmitting request for feedback; compressed (“concise”) feedback including only “best” RUs (i.e. quality above threshold) and is among RUs previously indicated/assigned for feedback). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Chun, comprising receiving the first feedback response including per-RU feedback for the group of RUs; transmitting a feedback request for a compressed beamforming wherein the compressed beamforming report is associated with a best range of RUs of the group of RUs for which the first feedback response was transmitted, as taught in Hedayat. One is motivated as such in order to improve the efficiency of feedback in a sounding procedure as well as more optimally utilize sub-band resources (See Hedayat Background, Summary).

	RE Claim 22, Chun, modified by Hedayat, discloses a method, as set forth in claim 21 above, wherein the indication of the channel quality is in terms of a signal to noise ratio (SNR) (See Chun column 3, 21-25, column 20, 53-56 – feedback for CSI can be SNR).  

	RE Claim 25, Chun, modified by Hedayat, discloses a method, as set forth in claim 21 above, further comprising:
	Transmitting a trigger frame scheduling at least one of a plurality of stations to send the first feedback response (See Chun FIG 24, column 4, 1-4 – trigger frame is transmitted to multiple STAs so that each STA is able to transmit UL MU feedback transmission).

	RE Claim 26, Chun, modified by Hedayat, discloses a method, as set forth in claim 25 above, wherein the NDPA indicates a bandwidth portion for the first feedback response (See Chun column 3, 31-32, column 56, 30-37, 52-61 – NDPA indicates portion of frequency band the STA is to provide feedback as well as other feedback indication information).

	RE Claim 29, Chun discloses an access point (See Chun FIG 1) comprising:
	A transceiver configured to transmit, in a wireless local area network (WLAN) (See Chun FIG 1), a null data packet announcement (NDPA) (See Chun column 2, lines 50-54 – NDPA), the NDPA comprising an STA information field (See Chun column 20, 42-43 – STA information field), the STA information field comprising:
	an AID subfield configured to include least one STA identifier (ID) identifying one or more STAs (See Chun column 20, lines 23-25; column 22 – Table 4 – AID field identifying STA), 
	a subcarrier grouping, Ng (See Chun column 24 – Table 5 – subcarrier group Ng), and
	at least one resource unit (RU) index for each STA of the one or more STAs that indicates a group of RUs associated with channel state feedback (See Chun Claim 1 – specifying a specific start index and end index of a bandwidth portion that STA is requested feedback for), wherein the group of RUs for each STA of the one or more STAs is less than a 20 megahertz (MHz) channel (See Chun column 3, 29-30, Claim 1 – requested portion of bandwidth is partial bandwidth of 26 tone/20MHz channel);
	The transceiver further configured to transmit a null data packet (NDP) for measurement of channel quality associated with the bandwidth portion (See Chun column 2, lines 55-58 – NDP used for generating channel state information);
	The transceiver further configured to receive a first feedback response having an indication of the channel quality (See Chun column 2, lines 58-62 – receiving feedback including channel state information);
	The transceiver further configured to transmit a feedback request (See Chun Claim 1 – specifying a specific start index and end index of a bandwidth portion that STA is requested feedback for);
	The transceiver further configured to receive a second feedback response including a compressed beamforming report for the specific range of resource units (See Chun FIG 7; column 3, lines 21-25 – compressed feedback for requested range of resource units).
	Chun does not specifically disclose 
	Receiving the first feedback response including per-RU feedback for the group of RUs;
	transmitting a feedback request for a compressed beamforming wherein the compressed beamforming report is associated with a best range of RUs of the group of RUs for which the first feedback response was transmitted. 
	However, Hedayat teaches of 
	receiving the first feedback response including per-RU feedback for the group of RUs (See Hedayat [0119]-[0128] – receiving feedback per RU of a group of RUs);
	transmitting a feedback request for a compressed beamforming wherein the compressed beamforming report is associated with a best range of RUs of the group of RUs for which the first feedback response was transmitted (See Hedayat [0119]-[0128] – transmitting request for feedback; compressed (“concise”) feedback including only “best” RUs (i.e. quality above threshold) and is among RUs previously indicated/assigned for feedback). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Chun, comprising receiving the first feedback response including per-RU feedback for the group of RUs; transmitting a feedback request for a compressed beamforming wherein the compressed beamforming report is associated with a best range of RUs of the group of RUs for which the first feedback response was transmitted, as taught in Hedayat. One is motivated as such in order to improve the efficiency of feedback in a sounding procedure as well as more optimally utilize sub-band resources (See Hedayat Background, Summary).

	RE Claim 30, Chun, modified by Hedayat, discloses an access point, as set forth in claim 29 above, wherein the indication of the channel quality is in terms of a signal to noise ratio (SNR) (See Chun column 3, 21-25, column 20, 53-56 – feedback for CSI can be SNR).  

	RE Claim 33, Chun, modified by Hedayat, discloses an access point, as set forth in claim 29 above, wherein the first feedback response is scheduled by a trigger frame (See Chun FIG 24, column 4, 1-4 – trigger frame is transmitted to multiple STAs so that each STA is able to transmit UL MU feedback transmission).

	RE Claim 34, Chun, modified by Hedayat, discloses an access point, as set forth in claim 33 above, wherein the first feedback response is sent utilizing a bandwidth that is indicated by the trigger frame (See Chun column 56, 62-67 – UL MU feedback bandwidth indicated by trigger frame).

	RE Claim 37, Chun, modified by Hedayat, discloses a method, as set forth in claim 21 above, wherein a resource unit is a collection of resources that consist of time and frequency allocations (See Chun Technical Solution, column 43, 54-56 – resource unit consist of time and frequency allocations (i.e. subcarriers/tones)).

	RE Claim 38, Chun, modified by Hedayat, discloses an access point, as set forth in claim 29 above, wherein a resource unit is a collection of resources that consist of time and frequency allocations (See Chun Technical Solution, column 43, 54-56 – resource unit consist of time and frequency allocations (i.e. subcarriers/tones)).

	RE Claim 39, Chun discloses a station (See Chun FIG 1) comprising:
	A transceiver configured to receive a null data packet announcement (NDPA) (See Chun column 2, lines 50-54 – NDPA), the NDPA comprising an STA information field (See Chun column 20, 42-43 – STA information field), the STA information field comprising:
	an AID subfield configured to include least one STA identifier (ID) identifying one or more STAs (See Chun column 20, lines 23-25; column 22 – Table 4 – AID field identifying STA), 
	a subcarrier grouping, Ng (See Chun column 24 – Table 5 – subcarrier group Ng), and
	at least one resource unit (RU) index for each STA of the one or more STAs that indicates a group of RUs associated with channel state feedback (See Chun Claim 1 – specifying a specific start index and end index of a bandwidth portion that STA is requested feedback for), wherein the group of RUs for each STA of the one or more STAs is less than a 20 megahertz (MHz) channel (See Chun column 3, 29-30, Claim 1 – requested portion of bandwidth is partial bandwidth of 26 tone/20MHz channel);
	The transceiver further configured to receive a null data packet (NDP) for measurement of channel quality (See Chun column 2, lines 55-58 – NDP used for generating channel state information);
	A processor configured to:
	Determine, from the AID subfield, to provide the channel state feedback (See Chun column 2, lines 55-62 – STA using STA information (including AID subfield) to determine channel state information); and
	The transceiver further configured to transmit a first feedback response having an indication of the channel quality associated with the bandwidth portion (See Chun column 2, lines 58-62 – receiving feedback including channel state information);
	The transceiver further configured to receive a feedback request for a specific range of resource units of a bandwidth portion (See Chun Claim 1 – specifying a specific start index and end index of a bandwidth portion that STA is requested feedback for);
	The transceiver further configured to transmit a second feedback response including a compressed beamforming report associated with the specific range of resource units (See Chun FIG 7; column 3, lines 21-25 – compressed feedback for requested range of resource units).
	Chun does not specifically disclose 
	transmitting the first feedback response including per-RU feedback for the group of RUs;
	receiving a feedback request for a compressed beamforming and transmitting the compressed beamforming report wherein the compressed beamforming report is associated with a best range of RUs of the group of RUs for which the first feedback response was transmitted. 
	However, Hedayat teaches of 
	transmitting the first feedback response including per-RU feedback for the group of RUs (See Hedayat [0119]-[0128] – receiving feedback per RU of a group of RUs);
	receiving a feedback request for a compressed beamforming and transmitting the compressed beamforming report wherein the compressed beamforming report is associated with a best range of RUs of the group of RUs for which the first feedback response was transmitted (See Hedayat [0119]-[0128] – transmitting request for feedback; compressed (“concise”) feedback including only “best” RUs (i.e. quality above threshold) and is among RUs previously indicated/assigned for feedback). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Chun, comprising transmitting the first feedback response including per-RU feedback for the group of RUs; receiving a feedback request for a compressed beamforming and transmitting the compressed beamforming report wherein the compressed beamforming report is associated with a best range of RUs of the group of RUs for which the first feedback response was transmitted, as taught in Hedayat. One is motivated as such in order to improve the efficiency of feedback in a sounding procedure as well as more optimally utilize sub-band resources (See Hedayat Background, Summary).

	RE Claim 40, Chun, modified by Hedayat, discloses a station, as set forth in claim 29 above, wherein the indication of the channel quality is in terms of a signal to noise ratio (SNR) (See Chun column 3, 21-25, column 20, 53-56 – feedback for CSI can be SNR).  

	RE Claim 42, Chun, modified by Hedayat, discloses a station, as set forth in claim 39 above, wherein a resource unit is a collection of resources that consist of time and frequency allocations (See Chun Technical Solution, column 43, 54-56 – resource unit consist of time and frequency allocations (i.e. subcarriers/tones)).

	RE Claim 43, Chun, modified by Hedayat, discloses a station, as set forth in claim 39 above, the transceiver further configured to receive a trigger frame which specifies resources for transmission of the first feedback response (See Chun column 56, 62-67 – UL MU feedback bandwidth indicated by trigger frame), wherein the trigger frame is configured for a plurality of stations including the station (See Chun FIG 24, column 40, 48-55 – trigger frame sent to multiple STAs).

	RE Claim 44, Chun, modified by Hedayat, discloses a station, as set forth in claim 43 above, wherein the transceiver is configured to transmit the second feedback response simultaneously with feedback responses transmitted by other stations of the plurality of stations (See Chun FIG 24 – STAs can transmit feedback responses simultaneously).

	RE Claim 45, Chun, modified by Hedayat, discloses an access point, as set forth in claim 29 above, the transceiver further configured to transmit a trigger frame which specifies resources for transmission of the first feedback response (See Chun column 56, 62-67 – UL MU feedback bandwidth indicated by trigger frame), wherein the trigger frame is sent to a plurality of stations (See Chun FIG 24, column 40, 48-55 – trigger frame sent to multiple STAs).

	RE Claim 46, Chun, modified by Hedayat, discloses an access point, as set forth in claim 45 above, wherein the second feedback response is received simultaneously with feedback responses of other stations of the plurality of stations (See Chun FIG 24 – STAs can transmit feedback responses simultaneously).

	RE Claim 47, Chun, modified by Hedayat, discloses a station, as set forth in claim 39 above, wherein the second feedback response includes feedback information of a resource unit for which feedback was provided in the first feedback response (See Hedayat [0048], [0076] – transmitting a feedback request that can be specified for a tone grouping per RUs of the feedback (i.e. coarse or fine feedback) wherein the feedback request for specific RUs are based on previous feedback responses (“an AP might realize from earlier sounding for a given STA that some sub-bands experience lower strength or deep fading for the said STA, then the AP might request coarse sounding feedback for those sub-bands”).


	RE Claim 48, Chun, modified by Hedayat, discloses a station, as set forth in claim 39 above, wherein the first feedback response comprises a per-RU average SNR of each space time stream associated with the group of RUs (See Hedayat [0015], [0126]).

	RE Claim 49, Chun, modified by Hedayat, discloses a method, as set forth in claim 21 above, wherein the first feedback response comprises a per-RU average SNR of each space time stream associated with the group of RUs (See Hedayat [0015], [0126]).

	RE Claim 50, Chun, modified by Hedayat, discloses an AP, as set forth in claim 29 above, wherein the first feedback response comprises a per-RU average SNR of each space time stream associated with the group of RUs (See Hedayat [0015], [0126]).

Response to Arguments
	Applicant's arguments filed 10/03/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Hedayat ‘607 reference).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477